o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date -------------- number release date conex-112052-19 uil the honorable ron johnson united_states senator east wisconsin avenue suite milwaukee wi attention dear senator johnson i am responding to your inquiry dated date on behalf of your constituent --------- ------------------ wrote about the history of allowing certain tax benefits to amish taxpayers without requiring them to provide their qualifying children's social_security numbers ssns he questioned whether the first amendment to the constitution permits those taxpayers to continue to claim the child_tax_credit ctc after the enactment of the tax cuts and jobs_act tcja ---------- were denied the ctcs this year because they did not include their qualifying children's ssns on their tax_return he explained these taxpayers' sincerely held religious belief prevents them from obtaining ssns for their qualifying children he also noted that through taxable_year the irs accommodated them by allowing personal_exemption deductions and the ctc for these children believes the irs implementation of a recent change in law that governs the administration of the ctc abridges the rights to exercise their religion freely the tcja added special rules for through to the rules governing the administration of the ctc under one of those special rules the amount of the credit has increased to dollar_figure for each qualifying_child up to dollar_figure of which is refundable as the additional_child_tax_credit under another special rule a taxpayer claiming the ctc must provide an ssn for each qualifying_child claimed for the credit the law provides that for this purpose the child's ssn must be issued before the due_date of the return an enrolled_agent informed you that some taxpayers in the amish communities explained that he ---------- ---------- conex-112052-19 by the social_security administration to a u s citizen or an alien authorized for employment in the united_states as explained more fully in the program manager tax_advice administration of the child_tax_credit for objectors to social_security numbers issued on date and available at https www irs gov pub lanoa pmta-2019-02 pdf which is enclosed the supreme court and other federal courts have long held that requiring a person to provide a dependent child's ssn in order to obtain a tax_benefit for example ctc or another government benefit is valid under the first amendment to the constitution if the statute requiring the ssn as written does not favor or disfavor a particular group and applies to all applicants and the use of the ssn clearly promotes a legitimate and important public interest the new ctc rule requiring a qualifying child’s ssn as enacted by the congress does not favor or disfavor any particular group and applies to all taxpayers in addition the federal courts have long recognized the use of ssns to further the legitimate and important public interest of applying the federal tax laws in a uniform and orderly manner under the first amendment and the religious freedom restoration act the irs is not required to provide administrative relief for taxpayers who have religious or conscience- based objections to obtaining ssns nevertheless it has been allowing those taxpayers certain tax benefits for which taxpayer identifying numbers tins are required the irs can provide this administrative relief because a tin includes not only an ssn which only the social_security administration may issue but also numbers that the irs may issue for example an itin for individuals ineligible for an ssn or an atin a temporary number for a child placed in prospective adoptive parents’ households in enacting the tcja that included the new ctc rules however congress unequivocally declared that the ctc should be allowable to only those taxpayers who provided qualifying children's ssns the irs cannot change the clear statutory requirement in addition to requiring qualifying children’s ssns for ctc claims the tcja provided a new nonrefundable credit popularly known as the credit for other dependents or odc which is a partial ctc up to dollar_figure for each qualifying dependent a taxpayer may claim the odc for any qualifying dependent who is not a qualifying_child for ctc purposes or for any qualifying_child who does not have the ssn required for the ctc we encourage your constituents to consider whether they may qualify for odc for the qualifying children who do not have ssns conex-112052-19 i hope this information is helpful if you have any additional questions please contact me or employee id -------------------- -------------------- ----------- at sincerely joanne b minsky division counsel wage investment enclosure
